DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 7 – 9, 13 and 17 – 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Ritchie et al. USPGPUB 20160312535.
Claims 1 and 19, Ritchie discloses a method for drilling and an apparatus for use in a drill string configured for use in a subterranean formation (“downhole” - [0003]), the apparatus (see Fig. 1A) comprising: a drive shaft 105 coupled (via coupler 110) to a drill bit ([0021]), the drill bit configured to continuously rotate and penetrate within the subterranean formation; a drill string housing (outer housing 101) that houses the drive 
Claim 2, Ritchie disclose the first curvature being defined by a first spheroid (construed as “curved or radiused” - [0023]).
Claim 3, Ritchie discloses the bearing assembly further comprising a second bearing surface 119 having a second curvature ([0023]).
Claim 5, Ritchie discloses first bearing surface being locked (via cone 113) with respect to rotation in a first direction to the drill string housing; -2-the second bearing surface being locked (via cone portion 115) with respect to rotation in a second direction to the drive shaft ([0024]); and the first bearing surface and the second bearing surface are in sliding contact (via bearing elements 121) while the drive shaft continuously rotates within the drill string housing.  
Claim 7, Ritchie discloses the drill string housing having a first rotational axis (housing center line α) and the drive shaft has a second rotational axis (shaft centerline β) and wherein the first rotational axis and the second rotational axis are inclined with respect to each other.  
Claim 8, Ritchie discloses the bearing assembly 111a,b further comprises a third bearing surface 117 having a third curvature and a fourth bearing surface 119 having a fourth curvature and the third bearing surface and the fourth bearing surface are in sliding contact (via bearing elements 121) while the drive shaft continuously rotates within the drill string housing.

Claims 13 and 20, Ritchie discloses one or more eccentricity members (offset bearing mount 127’), wherein the inclination of the first rotational axis and the second rotational axis is created by the one or more eccentricity members ([0027]).
Claim 17, Ritchie discloses the first bearing surface comprising at least one of (i) spray coatings, (ii) laser weld coatings, (iii) ceramic, (iv) tungsten carbide inserts, (v) diamonds, (vi) polycrystalline diamond compact, and (vii) polycrystalline cubic boron nitride ([0022], ll. 28 – 29).
Claim 18, Ritchie discloses the first bearing surface and the second bearing surface being configured to bear axial loadings and radial loadings, simultaneously ([0022], ll. 9 – 14).
Claim 21, Ritchie discloses the first curvature being defined by a first spheroid and the second curvature being defined by a second spheroid ([0023]).
Claim 22, Ritchie discloses the first spheroid and the second spheroid having a common center point (inherent to structure, since the bearing surfaces 117 and 119 are designed to maintain contact despite angular misalignment – [0023]).

Allowable Subject Matter
Claims 10 – 12, 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. von Gynz-Rekowski et al. USPGPUB 2013299243 discloses a similar drill apparatus including bearing surfaces (inserts 72 – Fig. 3) comprised of ceramic material ([0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656